



Exhibit 10.14
AMENDMENT NO. 1
This AMENDMENT NO. 1 (this “Amendment No. 1”) dated as of August 21, 2020, by
and among WAYFAIR LLC, a limited liability company organized under the laws of
the State of Delaware (the “Borrower”); WAYFAIR INC., a corporation organized
under the laws of the State of Delaware (the “Parent”); CITIBANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer, Silicon Valley Bank, in its capacity as L/C Issuer and
the lenders party hereto, is entered into in connection with the Amended and
Restated Credit Agreement, dated as of February 21, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”), among the Borrower, the Parent, each other Loan
Party party thereto, the lenders party thereto, the Swing Line Lender, the L/C
Issuer and the Administrative Agent.
The Borrower, the Parent, the Lenders, the Administrative Agent, the Swing Line
Lender and the L/C Issuer have agreed to certain amendments to the Credit
Agreement as set forth below.
Now, therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
    Section 1    Definitions. Except as otherwise defined in this Amendment No.
1, terms defined in the Credit Agreement are used herein as defined therein.
    Section 2    Amendments to Credit Agreement. The following amendment to the
Credit Agreement shall take effect on the date hereof:
    (a)    References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”), and
references in the other Loan Documents to the “Credit Agreement” shall be deemed
to be references to the Credit Agreement as amended hereby.
(b)    Amendment of Section 8.6(a)(vii). Section 8.6(a)(vii) of the Credit
Agreement is hereby amended and restated in its entirety as set forth below:


“(vii) the Parent may make Restricted Payments in connection with repurchases of
Equity Interests of the Parent (including payment(s) of any premium(s),
prepayment amount(s), strike price(s) or other applicable purchase price, costs,
expenses or any other payment (whether absolute or contingent) for a Permitted
Structured Repurchase Transaction that, at the time of entry into such Permitted
Structured Repurchase Transaction, does not, and during the term of this
Agreement, will not, exceed the amount permitted to be paid by the Parent in
respect of repurchases of the Parent’s Equity Interests pursuant to the
immediately following proviso); provided that both before and after giving
effect to any such repurchase: (A) the Parent and
        



--------------------------------------------------------------------------------



its Subsidiaries shall be in compliance with Section 8.4; (B) the aggregate
amount of such Restricted Payments (but excluding Restricted Payments in respect
of any Permitted Option Premium) shall not exceed, during the remaining term of
this Agreement from the date of this Amendment No. 1, the sum of (x)
$700,000,000, plus (y) the aggregate net cash proceeds, if any, paid to the
Parent in connection with any repurchase of Equity Interests of the Parent
(including any Permitted Structured Repurchase Transaction), as set forth in the
most recently delivered Compliance Certificate and (C) no Default or Event of
Default shall exist or result therefrom.”


Section 3    Conditions of Effectiveness. This Amendment No. 1 shall become
effective as of the date upon which the Administrative Agent shall have received
counterparts of this Amendment No. 1 executed by the Parent, the Borrower and
the Lenders (the “Amendment Effective Date”).
Section 4    Reaffirmation. Each Loan Party party hereto hereby expressly
reaffirms, as of the Amendment Effective Date, (i) the covenants and agreements
contained in each Loan Document to which it is a party, including, in each case,
such covenants and agreements as in effect immediately after giving effect to
this Amendment No. 1 and the transactions contemplated hereby and (ii) its
Guaranty of the Obligations and that such Guaranty does, and shall continue to,
guarantee the Obligations and (iii) its prior grant and the validity of the
Liens on the Collateral to secure the Obligations granted by it pursuant to the
Collateral Documents, with all such Liens continuing in full force and effect
after giving effect to this Amendment No. 1. Neither the modification of the
Credit Agreement effected pursuant to this Amendment No. 1 nor the execution,
delivery, performance or effectiveness of this Amendment No. 1 (i) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred; or (ii)
requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.
Section 5    Loan Documents. Except as herein provided, the Loan Documents shall
remain unchanged and in full force and effect. This Amendment No. 1 is a Loan
Document under the Credit Agreement and shall be construed in accordance with
the Credit Agreement.
Section 6    Miscellaneous. This Amendment No. 1 may be executed in any number
of counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment No. 1 by facsimile or other electronic imaging
means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment No. 1. This Amendment No. 1 and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment No. 1 and
the transactions contemplated hereby and under any Loan Document shall each be
governed by, and each be construed in accordance with, the laws of the State of
New York. This Amendment No. 1 and each other Loan Document constitute the
entire understanding among the parties hereto with respect to the subject matter
    - 2 -    



--------------------------------------------------------------------------------



hereof and supersede any prior agreements, written or oral, with respect
thereto. The execution and delivery of this Amendment No. 1 is not intended to
constitute a novation of any indebtedness or other obligations owing to the
Administrative Agent and the Secured Parties under the Credit Agreement or the
other Loan Documents
Section 7    Jurisdiction; Etc. Each Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent or any other Lender Party or any
Related Party of the foregoing in any way relating to this Amendment No. 1 or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York state court or, to the fullest
extent permitted by applicable Law, in such federal court. Each of the parties
hereto agrees that a final and non-appealable judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Nothing in this Amendment No. 1 or in any other Loan Document shall affect any
right that the Administrative Agent or any other Lender Party may otherwise have
to bring any action or proceeding relating to this Amendment No. 1 or any other
Loan Document against each Loan Party or its properties in the courts of any
jurisdiction. Each Loan Party irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Amendment No. 1 or any other Loan Document in any court
referred to in this Section 7. Each Loan Party hereby irrevocably waives, to the
fullest extent permitted by applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
[Signature Page Follows]
    - 3 -    




--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
BORROWER:
WAYFAIR LLC
By: /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer


PARENT:


WAYFAIR INC.
By: /s/ Michael Fleisher    
Name: Michael Fleisher
Title: Chief Financial Officer


    [Signature Page – Amendment No. 1]    



--------------------------------------------------------------------------------



CITIBANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer


By: ___/s/ Ronald W. Homa__________________
Name: Ronald W. Homa
Title: Director, As Authorized
    [Signature Page – Amendment No. 1]




--------------------------------------------------------------------------------



CITIBANK, N.A.,
as Lender


By: ___/s/ Ronald W. Homa__________________
Name: Ronald W. Homa
Title: Director, As Authorized
[Signature Page – Amendment No. 1]

--------------------------------------------------------------------------------



SILICON VALLEY BANK,
as Lender and L/C Issuer


By: ___/s/ Francis Groccia__________________
Name: Francis Groccia
Title: Director
    [Signature Page – Amendment No. 1]

